People v Jordan (2020 NY Slip Op 01265)





People v Jordan


2020 NY Slip Op 01265


Decided on February 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2020

Renwick, J.P., Mazzarelli, Gesmer, Kern, JJ.


11090 2480/16

[*1] The People of the State of New York, Respondent,
vShaniqua Jordan, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Taylor L. Napolitano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered November 2, 2017, convicting defendant, upon her plea of guilty, of identify theft in the first degree (two counts), identify theft in the second degree (two counts), forgery in the second degree (two counts), criminal possession of stolen property in the fourth degree (three counts) and criminal possession of a forged instrument in the second degree, and sentencing her to an aggregate term of 2&frac13; to 7 years, unanimously modified, on the law, to the extent of reducing the sentences on the second-degree identity theft convictions to one to three years, and otherwise affirmed.
As the People concede, when the court imposed sentences of 2&frac13; to 7 years on the convictions of identity theft in the second degree, a class E felony, this exceeded the lawful maximum sentence. Accordingly, we reduce those sentences to one to three years.
As we perceive no basis for reducing the remaining sentences, we need not reach the issue of whether defendant's appeal waiver was valid.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 20, 2020
CLERK